





SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS


THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Second Amendment”) is made as of the 10th day of June, 2019, by and
between EOSII AT THAMES STREET WHARF, LLC, Delaware limited liability company
(“Seller”), and 1300 THAMES STREET OFFICE, LLC, a Virginia limited liability
company (“Buyer”). In consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:
RECITALS
A.    Seller and Buyer are parties to that certain Purchase and Sale Agreement
and Escrow Instructions dated as of June 7, 2019, as amended by that certain
First Amendment to Purchase and Sale Agreement and Escrow Instructions (the
“First Amendment”) dated as of June 7, 2019 (as amended, the “Purchase
Agreement”). All initially-capitalized terms not otherwise defined herein shall
have the meanings set forth in the Purchase Agreement unless the context clearly
indicates otherwise.
B.    Seller and Buyer have agreed to modify the terms of the Purchase Agreement
as set forth in this Second Amendment.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intended to be legally bound, Seller and Buyer
agree as follows:
1.Recitals. The Recitals set forth above are hereby incorporated herein by
reference as if the same were fully set forth herein.


2.Payment of Deposit. Notwithstanding anything stated to the contrary in the
Purchase Agreement (including, without limitation, Paragraph 4 of the First
Amendment), Seller and Buyer hereby agree that in the event Buyer deposits with
Escrow Holder the Deposit by 5:00 p.m. (California time) on June 10, 2019, then
the Purchase Agreement, as amended, shall be effective and in force and effect.


3.Effectiveness of Agreement. Except as modified by this Second Amendment, all
the terms of the Purchase Agreement shall remain unchanged and in full force and
effect.


4.Counterparts. This Second Amendment may be executed in counterparts, and all
counterparts together shall be construed as one document.


5.Telecopied/Emailed Signatures. A counterpart of this Second Amendment that is
signed by one party to this Second Amendment and telecopied/emailed to the other
party to this Second Amendment or its counsel (a) shall have the same effect as
an original signed counterpart of this Second Amendment, and (b) shall be
conclusive proof, admissible in judicial proceedings, of such party’s execution
of this Second Amendment.


6.Successors and Assigns. All of the terms and conditions of this Second
Amendment shall apply to the benefit and bind the successors and assigns of the
respective parties.






ADMIN 35375636v1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Buyer have entered into this Second Amendment as
of the date first above stated.
[SIGNATURES ON NEXT PAGE]


























































































ADMIN 35375636v1



--------------------------------------------------------------------------------













SELLER:




EOSII AT THAMES STREET WHARF, LLC,
a Delaware limited liability company
By:    EOS PROPERTIES II, LLC,
    a Delaware limited liability company,
    its sole member and manager
By:    EOS INVESTMENT FUND II, L.P.,
        a Delaware limited partnership,
        its sole member
By:    POLIS REALTY ADVISORS II, LTD.,
            a British Virgin Islands company,
its general partner


 
By:
/s/ Charles J. Schreiber, Jr.
 
 
 
Charles J. Schreiber, Jr.,
 
 
 
Chief Executive Officer
 

























ADMIN 35375636v1



--------------------------------------------------------------------------------





BUYER:
1300 THAMES STREET OFFICE, LLC,
a Virginia limited liability company


By: ARMADA HOFFLER MANAGER, LLC
       a Virginia limited liability company
       its Manager
 
By:
/s/ Michael P. O'Hara
 
 
Michael P. O’Hara, Manager
 





ADMIN 35375636v1

